                                                              1    LIPSON NEILSON P.C.
                                                                   J. WILLIAM EBERT, ESQ.
                                                              2    Nevada Bar No. 2697
                                                                   KAREN KAO, ESQ.
                                                              3    Nevada Bar No. 14386
                                                                   9900 Covington Cross Drive, Suite 120
                                                              4    Las Vegas, Nevada 89144
                                                                   (702) 382-1500 - Telephone
                                                              5    (702) 382-1512 – Facsimile
                                                                   bebert@lipsonneilson.com
                                                              6    kkao@lipsonneilson.com

                                                              7    Attorneys for Defendant Desert Sands Villas Homeowners’ Association

                                                              8
                                                                                                UNITED STATES DISTRICT COURT
                                                              9
                                                                                                    DISTRICT OF NEVADA
                                                              10

                                                              11   DITECH FINANCIAL LLC, a Delaware               CASE NO.: 2:16-cv-02808-JAD-GWF
                                                                   limited liability company; FEDERAL
                                                              12   NATIONAL MORTGAGE ASSOCIATION,
                      9900 Covington Cross Drive, Suite 120




                                                              13                  Plaintiffs,                     STIPULATION AND ORDER TO
                       (702) 382-1500 FAX: (702) 382-1512




                                                                                                                  EXTEND TIME TO RESPOND TO
Lipson Neilson P.C.
                            Las Vegas, Nevada 89144




                                                              14   v.                                             DISPOSITIVE MOTION

                                                              15   T-SHACK, INC., a foreign corporation;          (SECOND REQUEST)
                                                                   NEVADA ASSOCIATION SERVICES,
                                                              16   INC., a domestic corporation; DESERT
                                                                   SANDS VILLAS HOMEOWNERS’
                                                              17   ASSOCIATION, a domestic non-profit
                                                                   corporation; and DOES I through X,
                                                              18   inclusive,

                                                              19                  Defendants.

                                                              20

                                                              21         Defendant DESERT SANDS VILLAS HOMEOWNERS ASSOCIATION (“HOA”)
                                                              22   Plaintiff DITECH FINANCIAL LLC, and Defendant T-SHACK, INC. by and through their
                                                              23   respective counsel, hereby agree and stipulate as follows:
                                                              24         IT IS HEREBY AGREED AND STIPULATED, that the deadline for Defendant
                                                              25   Desert Sands Villas Homeowners Associations to file its response to Plaintiff Ditech
                                                              26   Financial LLC’s Motion for Partial Summary Judgment [ECF No. 49] shall be extended
                                                              27   to October 1, 2019. The HOA’s Response was originally due on September 17, 2019.
                                                              28   As counsels for Ditech Financial LLC and Desert Sands Villas Homeowners Association

                                                                                                         Page 1 of 3
                                                              1    have engaged in settlement discussions, the parties have entered into this agreement in

                                                              2    good faith and not for the purposes of delay.

                                                              3            This is the parties’ way of accommodating each other given the circumstances

                                                              4    and possibility of resolution.

                                                              5    DATED this 17th of September, 2019.             DATED this 17th day of September, 2019.
                                                              6    LIPSON NEILSON P.C.                             WOLF & WYMAN LLP
                                                              7    By: _/s/ Karen Kao ______________               By: __/s/ Emil S. Kim _____________
                                                                       J. WILLIAM EBERT, ESQ.                          EMIL S. KIM, ESQ.
                                                              8        Nevada Bar No. 2697                             Nevada Bar No. 14894
                                                                       KAREN KAO, ESQ.                                 6757 Spencer Street
                                                              9        Nevada Bar No. 14386                            Las Vegas, NV 89119
                                                                       9900 Covington Cross Drive                      (702) 476-0100
                                                              10       Suite 120
                                                                       Las Vegas, Nevada 89144                        Attorneys for Plaintiff Ditech Financial
                                                              11       (702) 382-1500 - Telephone                     LLC & Federal National Mortgage
                                                                                                                      Association
                                                              12         Attorneys for Defendant Desert Sands
                                                                         Villas Homeowners Association
                      9900 Covington Cross Drive, Suite 120




                                                              13
                       (702) 382-1500 FAX: (702) 382-1512
Lipson Neilson P.C.
                            Las Vegas, Nevada 89144




                                                              14

                                                              15   DATED this 17th day of September, 2019.
                                                              16   AYON LAW, PPLC
                                                              17   By: /s/ Luis A. Ayon ____________
                                                                      LUIS A. AYON, ESQ.
                                                              18      Nevada Bar No. 9752
                                                                      STEVEN H. BURKE, ESQ.
                                                              19      Nevada Bar No. 14037
                                                                      8716 Spanish Ridge Ave., Suite 115
                                                              20      Las Vegas, NV 89148
                                                              21
                                                                         Attorneys for Defendant T-Shack, Inc.
                                                              22

                                                              23   \\\
                                                              24   \\\    IT IS SO ORDERED.
                                                              25
                                                                   \\\
                                                              26
                                                                                                            ______________________________
                                                              27                                            UNITED STATES DISTRICT JUDGE
                                                                                                            Dated: September 18, 2019.
                                                              28

                                                                                                          Page 2 of 3
